Title: To Alexander Hamilton from Christopher Gore, 27 February 1799
From: Gore, Christopher
To: Hamilton, Alexander



London 27. February 1799.
My dear Sir

The present crisis in the Affairs of the United States cannot fail to engage the attention of all, who are interested either in their Fate, or that of civil Society in any quarter of the Globe. Feeling in common with my fellow citizens the importance of our present conduct, and not seeing in the publications which have yet reach’d us, a display, according to my comprehension, of the true cause of our danger, of a remedy for the evils we now suffer or competent, under our circumstances, to avert those which all Europe teaches us to apprehend, I have been induc’d to commit my thoughts on this subject to paper, with the view of publishing them in America, in order to incite abler & more inform’d minds there to a serious consideration of our present state, and on the best mode of avoiding evil, & insuring future tranquility and prosperity to America.
Though I entertain the most clear, & absolute conviction of our future lot in remaining in the present undecided state, and of the means of deriving immediate security, and future glory, as described in those remarks, I did not hold myself justified at this distance, necessarily ignorant of the plans & motives of the Government, to obtrude them on the Public, without the inspection, & approbation of some, whose judgment I should, on all occasions prefer to my own, & whose situation affords them much better means of deciding on the propriety of diffusing such sentiments abroad.
They are at your disposal, either to publish or not, as you may think conducive to the general interest, and in such manner, & place as you may judge expedient. If you shoud deem it most adviseable, that they shoud be printed in Boston, you will have the goodness to send them to our friend Cabot at Brooklyn to whom, and to whom only I shall write on this subject.

I make but one restriction, of which you will see the propriety viz, that the writer shoud remain unknown. His name woud add no weight to the remarks, and his local situation might detract from their influence if they are entitled to any.
For altho’ neither my personal nor official intercourse here has render’d me so partial to England, as to blind me to the interests of my own country, neither have I been able to discern any thing, that shoud lead the U. States to apprehend danger from a more intimate connection with G. Britain, for certain definite, & distinct objects, or from uniting so far as a common enemy renders necessary to the safety of both.
With sincere regards, & esteem   I am, my Dear Sir, your friend, & obedt. servt

C. Gore


This is a duplicate, the original went by Bristol. If both copies of the Remarks shoud arrive, you will have the goodness to send one to Mr Cabot, tho’ you think it adviseable not to have them printed.

